DETAILED ACTION

Notice relating to Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 MAY 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new reference(s) and/or citations being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-14, 19-21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US 8,850,490 in view of Jovanovski et al., US 2013/0247105 and further in view of Carpenter et al., US 2008/0189740.

Regarding claim 1, Thomas discloses a method comprising: 
at an electronic device in communication with a display device and one or more input devices (with at least computing device, a display, and an input device; col. 45, lines 3-59): 
displaying, via the display device, a user interface, wherein the user interface includes: one or more representations of one or more subscribed channels arranged in a first section (GUI showing a channel feed of subscribed channels content; Fig. 20, element 2050, and col. 39, lines 19-35, and Fig. 17, element 1515, and col. 31, lines 59-65), wherein content items from the one or more subscribed channels are currently accessible on the electronic device (available to the user based on their subscription; col. 39, lines 19-35, and col. 38, lines 57-65, and col. 43, lines 54-57); and 
one or more representations of one or more unsubscribed channels arranged in a second section, visually distinguished from the first section (GUI also showing channels of content available for pay/subscription; Fig. 17, element 1700, and col. 36, lines 13-31), wherein content items from the one or more unsubscribed channels are not currently accessible on the electronic device (available to the user based on their subscription; col. 39, lines 19-35, and col. 38, lines 57-65, and col. 43, lines 54-57); 
while displaying the user interface, receiving, via the one or more input devices, a user input and in response to receiving the user input (navigation between various menus/GUIs based on user inputs; col. 21, lines 51-55, and col. 38, lines 3-10): 
in accordance with a determination that the user input corresponds to a selection of a respective representation of a respective unsubscribed channel of the one or more unsubscribed channels, initiating a process for subscribing to the respective unsubscribed channel (if user selects channel/content that they are not subscribed to, system can initiate process of subscribing; col. 21, lines 19-35, and col. 41, lines 22-37 and 51-54, and wherein while the user is being presented with subscribed and unsubscribed channels, the user could select "subscribe", i.e. associated with and a representation of the channel, on an unsubscribed component channel in order to initiate subscription; Fig. 21, elements 1515, 2150, and 1645, and col. 39, lines 60-63), wherein the process for subscribing to the respective unsubscribed channel provides the electronic device with access to content items from the respective unsubscribed channel (immediate access upon successful subscription; col. 4, lines 21-25, and col. 10, lines 2-11, and col. 32, lines 10-15).
While Thomas also discloses in accordance with a determination that the user input corresponds to a selection of a respective representation of a respective channel (navigation between various menus/GUIs based on user inputs; col. 21, lines 51-55, and col. 38, lines 3-10, and if user selects channel/content that they are not subscribed to, system can initiate process of subscribing; col. 21, lines 19-35, and col. 41, lines 22-37 and 51-54), displaying, via the display device, a user interface associated with the respective subscribed channel (system can display a specific channel GUI, and wherein this can also display information about subscription status of the channel; Fig. 25, elements 2500, 2415, and 2470, and col, 43, lines 42-57), and one or more representations of one or more subscribed channels (GUI showing a channel feed of subscribed channels content; Fig. 20, element 2050, and col. 39, lines 19-35, and Fig. 17, element 1515, and col. 31, lines 59-65), Thomas does not explicitly disclose in response to determination of a selection of a respective subscribed channel of one or more subscribed channels, displaying, via a display device, a user interface associated with the respective subscribed channel, and ceasing to display one or more representations arranged in a first section.
In a related art, Jovanovski does disclose in response to determination of a selection of a respective subscribed channel of one or more subscribed channels, displaying, via a display device, a user interface associated with the respective subscribed channel (based on a selection by a user, system can determine subscription status for the corresponding channel, and can then display an interface page corresponding to the determined status, i.e. page with channel information including subscription status indication; page 3, paragraphs 31-34, and wherein selections of representations that can then take a user to a page/interface; page 4, paragraphs 38-39).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas and Jovanovski by allowing specific interfaces for subscribed/unsubscribed channels to be displayed based on determination of a subscription status of a user, in order to provide improved systems and methods for providing a smart subscription button on a watch page in the field of video watching services (Jovanovski; page 1, paragraphs 1 and 12).
Thomas in view of Jovanovski does not explicitly disclose ceasing to display one or more representations arranged in a first section.
In a related art, Carpenter does disclose an interface including a first area and a second area (interface can include various areas with content/representations, including at least a first/second area; page 6, paragraph 81, and Figs. 7A-7C), and in response to receiving user input, ceasing to display one or more representations arranged in the first section (in response to user input, system can display a specific channel page, which does not include the previously displayed first/second areas, i.e. ceased from being displayed; Figs. 17 and 19, and page 10, paragraph 133).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Jovanovski, and Carpenter by allowing specific interfaces for channels to be displayed in order to provide an improved system and method for an interactive television application in which selectable cells that may be associated with entities are used to display information corresponding to the entities (Carpenter; page 1, paragraph 7).

Regarding claim 2, Thomas in view of Jovanovski and Carpenter discloses the user interface associated with the respective subscribed channel includes a plurality of representations of a plurality of content items available from the respective subscribed channel (Thomas; GUI showing media items of the subscribed channel; Fig. 25, element 2550).

Regarding claim 3, Thomas in view of Jovanovski and Carpenter discloses while displaying the user interface associated with the respective subscribed channel, receiving a second user input selecting a respective representation of a respective content item of the plurality of content items (Thomas; user can select particular media item for consumption; col. 23, lines 7-10, and col. 24, lines 3-5, and col. 40, lines 34-39); and 
in response to receiving the second user input, displaying, via the display device, a user interface associated with the respective content item (Thomas; media player/application for displaying the media item; col. 23, lines 58-66, and col. 30, lines 42-47, and col. 4, lines 32-67, and Figs. 22A and 22B).

Regarding claim 5, Thomas in view of Jovanovski and Carpenter discloses while displaying the user interface associated with the respective subscribed channel, receiving a second user input selecting a respective representation of a respective content item of the plurality of content items (Thomas; user can select particular media item for consumption; col. 23, lines 7-10, and col. 24, lines 3-5, and col. 40, lines 34-39); and 
in response to receiving the second user input, playing, via the display device, the respective content item (Thomas; media player/application for displaying/playback of the media item; col. 23, lines 58-66, and col. 30, lines 42-47, and col. 4, lines 32-67, and Figs. 22A and 22B).

Regarding claim 6, Thomas in view of Jovanovski and Carpenter discloses the user interface is an interface of a content navigation application (Thomas; content navigation; col. 13, lines 36-41, and col. 30, lines 53-62, and col. 38, lines 3-10), wherein the content navigation application is an application for accessing content from a plurality of content sources (Thomas; for channels of content from different curators/sources; col. 6, lines 18-30); and 
playing the respective content item includes playing the respective content item in a given user interface of the content navigation application (Thomas; media player/application for displaying/playback of the media item; col. 23, lines 58-66, and col. 30, lines 42-47, and col. 4, lines 32-67, and Figs. 22A and 22B, and Fig. 25, see "Media Player").

Regarding claim 7, Thomas in view of Jovanovski and Carpenter discloses the process for subscribing to the respective unsubscribed channel includes: 
displaying, via the display device, a user interface associated with the respective unsubscribed channel, including a selectable option for subscribing to the respective unsubscribed channel (Thomas; Figs. 22A and 22B, element 1645, and Figs. 23A-D, element 1645, and col. 35, lines 48-52, and col. 38, lines 20-24, and col. 41, lines 11-14); 
receiving, via the one or more input devices, a user input selecting the selectable option (Thomas; selection, clicking, touching the button to subscribe; col. 21, lines 14-30, and col. 35, lines 48-52, and col. 38, lines 20-24, and col. 41, lines 11-14); and 
providing the electronic device with access to content items from the respective unsubscribed channel (Thomas; immediate access upon successful subscription; col. 4, lines 21-25, and col. 10, lines 2-11, and col. 32, lines 10-15).

Regarding claim 8, Thomas in view of Jovanovski and Carpenter discloses the one or more representations of the one or more subscribed channels include images corresponding to the one or more subscribed channels, and the one or more representations of the one or more unsubscribed channels include images corresponding to the one or more unsubscribed channels (Thomas; can include images/thumbnails for the channels; col. 31, lines 20-32, and col. 33, line 59 - col. 34, line 8, and col. 35, lines 31-36 and 41-52).

Regarding claim 10, Thomas in view of Jovanovski and Carpenter discloses the one or more subscribed channels and the one of more unsubscribed channels do not belong to a content package, wherein the content package includes a plurality of channels, a subscription to which provides access to content items from the plurality of channels (Thomas; channels can be individually subscribed to, i.e. not part of a package; col. 5, lines 58-60, and col. 6, lines 34-38).

Regarding claim 11, Thomas in view of Jovanovski and Carpenter discloses in response to receiving the user input: in accordance with a determination that the user input corresponds to a request to display available content at the electronic device, displaying, via the display device, a second user interface, different from the user interface, wherein the second user interface includes representations of the content items from the one or more subscribed channels (Thomas; depending on the user input, system can display various GUIs, including a specific subscribed channel GUI showing various media items available on that channel; Fig. 25, elements 2500 and 2550, and Jovanovski; depending on request, system can provide interface page of subscribed channel with corresponding available content; page 3, paragraphs 33-34).

Regarding claim 12, Thomas in view of Jovanovski and Carpenter discloses the one or more representations of one or more subscribed channels include a plurality of representations of a plurality of subscribed channels (Thomas; feed of subscribed channels content, i.e. plurality; Fig. 20, element 2050, and col. 39, lines 19-35, and Fig. 17, element 1515, and col. 31, lines 59-65); and 
the one or more representations of one or more unsubscribed channels include a plurality of representations of a plurality of unsubscribed channels (Thomas; GUI also showing channels of content available for pay/subscription, i.e. plurality; Fig. 17, element 1700, and col. 36, lines 13-31).

Claim 13, which discloses a device, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claim 1.  The following additional limitations are also disclosed: 
one or more processors, memory, and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors (Thomas; including at least a processor, memory, and executable instructions stored in a memory; col. 45, line 27-col. 46, line 7).

Claim 14, which discloses a non-transitory computer readable storage medium, is analyzed with respect to the citations and/or rationale provided in the rejection of similar claims 1 and 13.

Regarding claim 19, Thomas in view of Jovanovski and Carpenter discloses displaying the user interface associated with the respective content item comprises: displaying, via the display device, information about the respective content item (Thomas; can display information about the content in particular area of the interface; col. 41, lines 1-14, and Fig. 22A, element 2210).

Regarding claim 20, Thomas in view of Jovanovski and Carpenter discloses displaying the information about the respective content item comprises: displaying availability information associated with the content item that is specific to the respective subscribed channel (Thomas; for a subscribed channel, interface can show that certain content is available to the user based on the subscription, i.e. not available to unsubscribed users; col. 43, lines 42-57, and Fig. 25, elements 2470 and 2550).

Regarding claim 21, Thomas in view of Jovanovski and Carpenter discloses displaying the information about the respective content item further comprises: displaying availability information associated with the content item that includes additional information associated with a different subscribed channel of the one or more subscribed channels from the respective subscribed channel (Thomas; can display available content items which are from another subscribed channel but are associated with a different subscribed channel, i.e. composite channels; Fig. 26, elements 2470, 2650, and 2655, and col. 43, lines 42-57).

Regarding claim 24, Thomas in view of Jovanovski and Carpenter discloses ceasing to display, via the display device, the first section and the second section of the user interface (Carpenter; in response to user input, system can display a specific channel page, which does not include the previously displayed first/second areas, i.e. ceased from being displayed; Fig. 19, and page 10, paragraph 133); and 
displaying, via the display device, the user interface associated with the respective subscribed channel, wherein the user interface associated with the respective subscribed channel displays content corresponding to the respective subscribed channel, without displaying content corresponding to the one or more subscribed channels other than the respective subscribed channel (Carpenter; system can display a specific channel page, wherein this page contains content of the channel without any other content from other channels and/or previously displayed information; Fig. 19, and page 10, paragraph 133).

Regarding claim 25, Thomas in view of Jovanovski and Carpenter discloses the first section and the second section of the user interface are displayed using a region of the display device that is smaller than a display area of the display device (Carpenter, first/second areas are regions that are smaller than an entire display area; page 6, paragraph 81, and Figs. 7A-7C), and wherein displaying the user interface associated with the respective subscribed channel comprises: 
displaying, via the display device, the user interface associated with the respective subscribed channel in an entirety of the region of the display device (Carpenter; specific channel page can be displayed in full screen; page 10, paragraph 133).

Regarding claim 26, Thomas in view of Jovanovski and Carpenter discloses the first section of the user interface is displayed using a first region of the display device, wherein the second section of the user interface is displayed using a second region of the display device (Carpenter; first/second areas are displayed at specific regions of the display; page 6, paragraph 81, and Figs. 7A-7C), and wherein displaying the user interface associated with the respective subscribed channel comprises: 
displaying, via the display device, a first portion of the user interface associated with the respective subscribed channel in the first region, and displaying, via the display device, a second portion of the user interface associated with the respective subscribed channel in the second region (Carpenter; particular areas of the specific channel page can be displayed at specific regions of the page; Fig. 19, elements 1908, 1904, and 1906, and page 10, paragraph 133, and wherein content for a specific channel can also be presented in smaller region(s) of the display; Fig. 18, and page 10, paragraph 126).

Claims 4, 9, 15, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US 8,850,490 in view of Jovanovski et al., US 2013/0247105 and Carpenter et al., US 2008/0189740 and further in view of Wood et al., US 2013/0262558.

Regarding claim 4, Thomas in view of Jovanovski and Carpenter discloses all the claimed limitations of claim 3.  Thomas in view of Jovanovski and Carpenter does not explicitly disclose the user interface associated with the respective content item includes information about a plurality of methods for accessing the respective content item.
In a related art, Wood does disclose the user interface associated with the respective content item includes information about a plurality of methods for accessing the respective content item (interface with sets of pay items and free items, and wherein the items show different options/providers for access; Fig. 5C, elements 557, 558, 561, 564, 568, and 569, and page 5, paragraph 69). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Jovanovski, Carpenter, and Wood by allowing the already disclosed interfaces to include information about different access methods for content, in order to provide an improved system and method for identifying different content associated with a client device, transmitting a representation of the different content to the client device, and formatting the representation according to categories where the representation includes the different content displayed in different rows, where each of the categories is represented by each of the rows (Wood; page 1, paragraph 14).

Regarding claim 9, Thomas in view of Jovanovski and Carpenter discloses all the claimed limitations of claim 1.  Thomas in view of Jovanovski and Carpenter does not explicitly disclose the one or more representations of the one or more subscribed channels are arranged in a row in the user interface; and the one or more representations of the one or more unsubscribed channels are arranged in a row in the user interface.
In a related art, Wood does disclose the one or more representations of the one or more subscribed channels are arranged in a row in the user interface, and the one or more representations of the one or more unsubscribed channels are arranged in a row in the user interface (interface with sets of pay/unsubscribed channels and free/subscribed channels, and wherein shown in different rows; Fig. 5C, and page 5, paragraph 69, and Fig. 6, elements 635, 640, and 660). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Jovanovski, Carpenter, and Wood by allowing the already disclosed interfaces to include subscribed and unsubscribed content in different rows, in order to provide an improved system and method for identifying different content associated with a client device, transmitting a representation of the different content to the client device, and formatting the representation according to categories where the representation includes the different content displayed in different rows, where each of the categories is represented by each of the rows (Wood; page 1, paragraph 14).

Regarding claim 15, Thomas in view of Jovanovski and Carpenter discloses all the claimed limitations of claim 1, as well as before initiating the process for subscribing to the respective unsubscribed channel, the respective representation of the respective unsubscribed channel has a first visual characteristic (Thomas; unsubscribed channel represented by at least an image/thumbnail and channel details, i.e. first visual characteristic; Fig. 21, element 2150); and 
after initiating the process for subscribing to the respective unsubscribed channel, the one or more representations of the one or more subscribed channels includes the respective representation, wherein the respective representation has a visual characteristic when included in the one or more representations of the one or more subscribed channels (Thomas; after subscription, the channel can again be represented by at least the image/thumbnail and the channel details, i.e. a  visual characteristic; Fig. 26, element 2650).
Thomas in view of Jovanovski and Carpenter does not explicitly disclose a representation with a second visual characteristic when included with subscribed channels.
In a related art, Wood does disclose a representation with a second visual characteristic when included with subscribed channels (subscribed content can be shown with a particular characteristic, i.e. including a highlighting, which is different from a plain display characteristic associated with unsubscribed content; Fig. 6, elements 635, 614, 640, 660, 616, and 662 and page 4, paragraph 59, and page 5, paragraph 67, and page 8, paragraph 108, and wherein unsubscribed content can be shown with a plain display characteristic, which is different from a highlight/size characteristic associated with subscribed content; Fig. 6, elements 640, 660, 616, 662, 635, and 614).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Jovanovski, Carpenter, and Wood by allowing the already disclosed interfaces to include subscribed and unsubscribed content being visually distinguished with certain characteristics, in order to provide an improved system and method for identifying different content associated with a client device, transmitting a representation of the different content to the client device, and formatting the representation according to categories where the representation includes the different content displayed in different rows, where each of the categories is represented by each of the rows (Wood; page 1, paragraph 14).

Regarding claim 22, Thomas in view of Jovanovski and Carpenter discloses all the claimed limitations of claim 12, as well wherein displaying the user interface comprises: in the first section, displaying the plurality of representations of the plurality of subscribed channels (Thomas; GUI showing a channel feed of subscribed channels content; Fig. 20, element 2050, and col. 39, lines 19-35, and Fig. 17, element 1515, and col. 31, lines 59-65), and in the second section, displaying the plurality of representations of the plurality of unsubscribed channels (Thomas; GUI also showing channels of content available for pay/subscription; Fig. 17, element 1700, and col. 36, lines 13-31).
Thomas in view of Jovanovski and Carpenter does not explicitly disclose subscribed channels having a first visual characteristic and unsubscribed channels having a second visual characteristic; and 
in accordance with a determination that a particular representation of the plurality of representations of the plurality of unsubscribed channels has a current focus, modifying the particular representation to have the first visual characteristic.
In a related art, Wood does disclose subscribed channels having a first visual characteristic (subscribed content can be shown with a particular characteristic, i.e. including a highlighting, which is different from a plain display characteristic associated with unsubscribed content; Fig. 6, elements 635, 614, 640, 660, 616, and 662 and page 4, paragraph 59, and page 5, paragraph 67, and page 8, paragraph 108) and unsubscribed channels having a second visual characteristic (unsubscribed content can be shown with a plain display characteristic, which is different from a highlight/size characteristic associated with subscribed content; Fig. 6, elements 640, 660, 616, 662, 635, and 614); and 
in accordance with a determination that a particular representation of the plurality of representations of the plurality of unsubscribed channels has a current focus, modifying the particular representation to have the first visual characteristic (subscribed content can be shown with particular indicator/characteristic, including a highlight characteristic; page 4, paragraph 59, and page 5, paragraph 67, and page 8, paragraph 108, and wherein this highlight is considered a same characteristic as when a current focus is on particular content as the focus can be indicated also by highlighting; page 4, paragraph 61, and page 9, paragraph 121).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Jovanovski, Carpenter, and Wood by allowing the already disclosed interfaces to include subscribed and unsubscribed content being visually distinguished with certain characteristics, in order to provide an improved system and method for identifying different content associated with a client device, transmitting a representation of the different content to the client device, and formatting the representation according to categories where the representation includes the different content displayed in different rows, where each of the categories is represented by each of the rows (Wood; page 1, paragraph 14).

Regarding claim 23, Thomas in view of Jovanovski, Carpenter, and Wood discloses in accordance with the determination that the particular representation of the plurality of representations of the plurality of unsubscribed channels has the current focus: modifying the particular representation to have an additional visual characteristic unique to the particular representation, wherein the additional visual characteristic is different from the first visual characteristic and the second visual characteristic (Wood; content can be shown with particular indicator/characteristic, including an smaller/larger graphic; page 4, paragraph 59, and page 5, paragraph 67, and wherein this characteristic is considered a different characteristic when a current focus is on particular content as the focus is indicated by highlighting, thereby having a highlighted and smaller/larger graphic, different from just a plain representation and/or highlighted representation; page 4, paragraph 61, and page 9, paragraph 121).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al., US 8,850,490 in view of Jovanovski et al., US 2013/0247105, Carpenter et al., US 2008/0189740, and Wood et al., US 2013/0262558, and further in view of Grad, US 2011/0078739.

Regarding claim 17, Thomas in view of Jovanovski, Carpenter, and Wood discloses all the claimed limitations of claim 15, as well as before the one or more representations of the one or more subscribed channels includes the respective representation having the second visual characteristic (Wood; unsubscribed content can be shown with a plain display characteristic, which is before content is subscribed, and wherein upon subscription, the content can have a highlight/size characteristic; Fig. 6, elements 640, 660, 616, 662, 635, and 614, and page 4, paragraph 59, and page 5, paragraph 67).  
Thomas in view of Jovanovski, Carpenter, and Wood does not explicitly disclose animating a respective representation moving from a second section of a user interface to a first section of the user interface.  
In a related art, Grad does disclose animating the respective representation moving from a second section of a user interface to a first section of the user interface (representation can be animated to move from a particular array, i.e. area, into a different array, i.e. different area; page 2, paragraph 15, and page 5, paragraph 54, and Figs. 3a/3b, elements 41a and 41b).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Jovanovski, Carpenter, Wood, and Grad by allowing animations in a user interface, in order to provide an improved system and method for producing an EPG from program information, for a plurality of channels (Grad; page 1, paragraph 8).

Regarding claim 18, Thomas in view of Jovanovski, Carpenter, and Wood discloses all the claimed limitations of claim 15, as well as before the one or more representations of the one or more subscribed channels includes the respective representation having the second visual characteristic (Wood; unsubscribed content can be shown with a plain display characteristic, which is before content is subscribed, and wherein upon subscription, the content can have a highlight/size characteristic; Fig. 6, elements 640, 660, 616, 662, 635, and 614, and page 4, paragraph 59, and page 5, paragraph 67).  
Thomas in view of Jovanovski, Carpenter, and Wood does not explicitly disclose animating a respective representation gradually changing from a first visual characteristic to a second visual characteristic.  
In a related art, Grad does disclose animating a respective representation gradually changing from a first visual characteristic to a second visual characteristic (representation can be animated; page 2, paragraph 15, and page 5, paragraph 54, and Figs. 3a/3b, elements 41a and 41b, and wherein visual characteristics can change as representations are moved, i.e. can change from visible to invisible; page 5, paragraph 54).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the prior art of Thomas, Jovanovski, Carpenter, Wood, and Grad by allowing animations in a user interface, in order to provide an improved system and method for producing an EPG from program information, for a plurality of channels (Grad; page 1, paragraph 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY A FLYNN whose telephone number is (571)270-5680. The examiner can normally be reached Monday - Thursday, 6:00am - 3:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFEREY F HAROLD can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDY A FLYNN/Primary Examiner, Art Unit 2424